            Case 1:20-cv-00548-VEC Document 1 Filed 01/21/20 Page 1 of 12




 1   HENG WANG & ASSOCIATES, P.C.
     Heng Wang, Esq. (HW 0786)
 2   305 Broadway, Suite 1000
     New York, NY 10007
 3
     Tel:   (212) 203-5231
 4   Fax: (212) 203-5237
     heng.wang@wanggaolaw.com
 5
     Attorney for Plaintiff, FLSA Collective Plaintiffs
 6   And the Rule 23 Class
 7
     UNITED STATES DISTRICT COURT
 8
     SOUTHERN DISTRICT OF NEW YORK
 9
                                             :
10   ABDUL A. ROZIER, on behalf of himself and all
                                             :
     others similarly situated,              :                    CIVIL ACTION
11
                                             :
                  Plaintiffs,                :                    Case No.:
12
                                             :
                                                                  COLLECTIVE ACTION & CLASS
13         v.                                :
                                                                  ACTION COMPLAINT
                                             :
14   OLME.US, LLC, d/b/a DUTCH EXPRESS,      :
                                                                  JURY TRIAL DEMANDED
15
     DUTCH EXPRESS, LLC, d/b/a DUTCH EXPRESS :
     DUTCH EXPRESS II, LLC, d/b/a DUTCH      :
16   EXPRESS, MARCUS HOED, ARIELLA AZOGUI, :
     AVIV SISO, JOHN DOE 1-5, and COMPANY    :
17   ABC 1-5                                 :
                                             :
18
                  Defendants.                :
19                                           :

20           Plaintiff ABDUL A. ROZIER, by and through his undersigned counsel, by way of Complaint
21
     against Defendants OLME.US, LLC, d/b/a DUTCH EXPRESS, DUTCH EXPRESS, LLC, d/b/a
22
     DUTCH EXPRESS, DUTCH EXPRESS II, LLC, d/b/a DUTCH EXPRESS II, LLC, d/b/a DUTCH
23
     EXPRESS (collectively, “Dutch Express”), MARCUS HOED (“Hoed”), ARIELLA AZOGUI
24

25   (“Azogui”), AVIV SISO (“Siso”), John Doe 1-5, Company ABC 1-5, state as follows:

26

27

28                                                        - 1 -
          Case 1:20-cv-00548-VEC Document 1 Filed 01/21/20 Page 2 of 12




 1                                           INTRODUCTION

 2   1. Plaintiff brings this lawsuit because he is entitled to unpaid wages pursuant to the Fair Labor
 3
          Standards Act (hereinafter, “FLSA”) and the New York Labor Law (hereinafter, “NYLL”).
 4
     2. Among other things, Defendants failed to pay minimum wage, and illegally withheld wages
 5
          and tips earned by the workers, including Plaintiff.
 6

 7
                                        JURISDICTION AND VENUE

 8   3.    This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. 1331 and

 9        1337 and supplemental jurisdiction over Plaintiff’s state law claims.
10
     4. In addition, the Court has jurisdiction over Plaintiff’s claims under the FLSA pursuant to 29
11
          U.S.C. 216(b).
12
     5. Venue is proper in this district pursuant to 28 U.S.C. 1391 because Plaintiff was employed by
13

14        Defendants in this district, and thus all transgressions occurred in this district.

15                                                  PARTIES

16   6. Plaintiff is an individual who resides in the City of New York.
17
     7. Defendant OLME.US, LLC, d/b/a DUTCH EXPRESS is a limited liability company that
18
          conducts business in the State of New York.
19
     8. Defendant DUTCH EXPRESS, LLC, d/b/a DUTCH EXPRESS is a limited liability company
20

21        that conducts business in the State of New York.

22   9. Defendant DUTCH EXPRESS II, LLC, d/b/a DUTCH EXPRESS is a limited liability
23
          company that conducts business in the State of New York.
24
     10. Defendants Hoed, Azogui, and Siso operate and control Dutch Express’s day-to-day
25
          operations and management.
26

27

28                                                  - 2 -
       Case 1:20-cv-00548-VEC Document 1 Filed 01/21/20 Page 3 of 12




 1   11. John Doe 1-5 are fictitious names of the individuals associated with Defendants, whose true

 2      names are unknown.
 3
     12. John Doe 1-5 are fictitious names of the entities associated with Defendants, whose true
 4
        names are unknown.
 5
     13. Dutch Express has been sued multiple times for violations of the FLSA and the NYLL.
 6

 7   14. Upon information and belief, Dutch Express started to use the entity name OLME.US, LLC in

 8      order to escape from liability under the labor law statutes.

 9   15. All corporate defendants conducted or conduct business under the name of Dutch Express.
10
     16. Corporate defendants are alter ego of each other, and should be all held liable.
11
                                        FACTUAL ALLEGATIONS
12
     17. Dutch Express is a contractor of Amazon which provides courier services for Amazon Prime
13

14      Now.

15   18. Amazon Prime Now is a website and mobile application where customers can place orders

16
        for fast same-day delivery.
17
     19. Plaintiff was hired by Dutch Express as a foot messenger on December 6, 2019, and currently
18
        is still being employed by the latter.
19

20
     20. Plaintiff’s job duties include performing delivery work for Amazon Prime Now.

21   21. Plaintiff was informed by Defendants that he would be paid $15/hour.

22   22. Plaintiff worked 5 days a week.
23
     23. Plaintiff was paid on a weekly basis.
24
     24. Defendants would give the workers, including Plaintiff, their work schedule for the
25
        following week on Fridays, through a phone application Humanity.
26

27

28                                               - 3 -
       Case 1:20-cv-00548-VEC Document 1 Filed 01/21/20 Page 4 of 12




 1   25. The work schedule given to Plaintiff was either 5:30 am – 1:30 pm, or 6:30 am – 2:30 pm, for 8

 2      hours.
 3
     26. Plaintiff would report to work pursuant to the work schedule provided to him ahead of time.
 4
     27. The workers, including Plaintiff, were required to punch in when they reported to work, and
 5
        punch out when they left for the day.
 6

 7   28. Upon arrival, the workers, including Plaintiff, were required to wait for the packages given

 8      to them for delivery.

 9   29. However, pursuant to their company-wide policy, Defendants have not paid the workers,
10
        including Plaintiff, for their waiting time.
11
     30. When the first package was given to a worker, the worker would scan it with a phone
12
        application Amazon Flex, which would create a time entry.
13

14   31. Defendants calculated the workers’ pay based on this time entry, and failed to pay for their

15      substantial waiting time.
16
     32. The price paid by customers through Amazon Prime Now, by default, includes a tip.
17
     33. However, Defendants retained the tips, in whole or in part, and failed to provide to the tips
18
        to the workers, including Plaintiff.
19

20   34. The workers, including Plaintiff, use subway on a daily basis to perform delivery work in the

21      City of New York.

22   35. However, Defendants have failed to pay for the workers’ MetroCard expenses.
23
     36. In fact, Defendants directly deducted MetroCard costs from the workers’ paychecks.
24
     37. Defendants failed to pay the workers, including Plaintiff, for all hours worked.
25

26

27

28                                                - 4 -
        Case 1:20-cv-00548-VEC Document 1 Filed 01/21/20 Page 5 of 12




 1   38. Defendants Hoed, Azogui, and Siso are owners of the corporate defendants. They each

 2      excised operation control as it relates to all employees and former employees, including
 3
        Plaintiff, FLSA Collective Plaintiffs and the Rule 23 Class.
 4
     39. Defendants exploited the powerless delivery workers, including many immigrants and
 5
        homeless people who are afraid of speaking out, for profits.
 6

 7                               CLASS AND COLLECTIVE ALLEGATIONS

 8   40. Plaintiff brings FLSA claims on behalf of himself and all similarly situated persons who work

 9      or have worked for the defendants who elect to opt in to this action (the “FLSA Collective”).
10
     41. The defendants are liable under the FLSA for, inter alia, failing to properly compensate
11
        Plaintiff, and as such, notice should be sent to the FLSA Collective. There are many similarly
12
        situated current and former employees of Defendants who have been underpaid in violation
13

14      of the FLSA who would benefit from the issuance of a court-supervised notice of the present

15      lawsuit and the opportunity to join in the present lawsuit. Those similarly situated

16
        employees are known to Defendants, are readily identifiable, and can be located through
17
        Defendants’ records.
18
     42. Plaintiff also brings this action on behalf of himself and a class of persons under Rule 23 of
19

20
        the Federal Rules of Civil Procedures.

21   43. The persons in the Rule 23 Class identified above are so numerous that joinder of all

22      members is impracticable. Although the precise number of such persons is unknown, the
23
        facts on which the calculation of that number can be based are presently within the sole
24
        control of Defendants.
25
     44. The claims of Plaintiff are typical of the claims of the Rule 23 Class.
26

27   45. Plaintiff will fairly and adequately protect the interests of the Rule 23 Class.

28                                                 - 5 -
        Case 1:20-cv-00548-VEC Document 1 Filed 01/21/20 Page 6 of 12




 1   46. There are questions of law and fact common to the Rule 23 Class that predominate over any

 2      questions solely affecting individual members of the Rule 23 Class, including but not limited
 3
        to:
 4
                 (a) Whether Defendants have failed to keep true and accurate time records for all
 5
                    hours worked by Plaintiffs and the Rule 23 Class;
 6

 7               (b) What proof of hours worked is sufficient where employer fails in its duty to

 8                  maintain true and accurate time records;

 9               (c) Whether Defendants have failed to compensate Plaintiffs and the Rule 23 Class
10
                    for work performed in excess of 40 hours per workweek with proper wages as
11
                    required by law;
12
                 (d) Whether Defendants have failed to make spread of hours payments pursuant to
13

14                  the NYLL;

15               (e) Whether Defendants have violated the statement and notice requirements under
16
                    the WTPA;
17
                 (f) The nature and extent of Rule 23 Class-wide injury and the appropriate measure
18
                    of damages for the class; and
19

20   47. The claims of Plaintiff are typical of the claims of the Rule 23 Class they seek to represent.

21      Plaintiff and the Rule 23 Class work or have worked for Defendants in its wholesale business

22      and have not been paid proper wages for the hours that they have worked. Defendants have
23
        acted and refused to act on grounds generally applicable to the Rule 23 Class, thereby
24
        making declaratory relief with respect to the Rule 23 Class appropriate.
25
     48. Plaintiff has retained counsel competent and experienced in labor and employment litigation.
26

27

28                                                - 6 -
        Case 1:20-cv-00548-VEC Document 1 Filed 01/21/20 Page 7 of 12




 1   49. A class action is superior to other available methods for the fair and efficient adjudication of

 2      this litigation – particularly in the context of a wage and hour litigation like the present
 3
        action, where individual plaintiffs may lack the financial resources to vigorously prosecute a
 4
        lawsuit in federal court against a company. The members of the Rule 23 Class have been
 5
        damaged and are entitled to recovery as a result of Defendants’ common and uniform
 6

 7      policies, practices, and procedures. Although the relative damages suffered by individual

 8      Rule 23 Class Members are not de minimis, such damages are small compared to expense and

 9      burden of individual prosecution of this litigation. In addition, class treatment is superior
10
        because it will obviate the need for unduly duplicative litigation that might result in
11
        inconsistent judgment against Defendants’ practices.
12
     50. It has been Defendants’ persistent policy, pattern and practice to fail to pay its workers
13

14      wages they are entitled.

15   51. As part of its regular business practice, Defendants have intentionally, willfully, and
16
        repeatedly engaged in a pattern, practice, and/or policy of violating the FLSA and the New
17
        York Labor Law. This pattern and practice include but is not limited to:
18
                (a) Willfully failing to accurately record all of the time that its employees, including
19

20                  Plaintiff and the Class Members, have worked for the benefit of the Defendants;

21              (b) Willfully failing to keep accurate employment records as required by the FLSA

22                  and the NYLL;
23
                (c) Willfully failing to pay Plaintiff and the Class Members for all hours worked;
24
                (d) Willfully failing to retain tips that belong to Plaintiff and the Class Members;
25
                (e) Willfully failing to pay for MetroCards used by Plaintiff and the Class Members
26

27                  for the delivery work they performed for Defendants;

28                                                - 7 -
       Case 1:20-cv-00548-VEC Document 1 Filed 01/21/20 Page 8 of 12




 1              (f) Willfully failing to meet the requirements under the WTPA.

 2   52. Defendants’ unlawful conduct has been widespread, repeated and consistent.
 3

 4
                                                COUNT I
 5                                      Unpaid Wages Under the FLSA

 6   53. Plaintiffs realleges and incorporates by reference all allegations in the preceding paragraphs
 7
        as if fully set forth herein.
 8
     54. Plaintiff and other similarly situated employees/former employees worked more hours than
 9
        those paid for by Defendants.
10

11   55. Defendants illegally withheld wages already earned by Plaintiff and other similarly situated

12      employees/former employees.
13
     56. Defendants willfully failed to pay Plaintiff and other similarly situated workers wages for
14
        hours worked in violation of 29 U.S.C. 206(a).
15

16

17                                              COUNT II
                                        Unpaid Wages Under the NYLL
18
     57. Plaintiff realleges and incorporates by reference all allegations in the preceding paragraphs
19
        as if fully set forth herein.
20

21   58. At all times relevant to this action, Plaintiff and other similarly situated employees/former

22      employees were employed by Defendants within the meaning of New York Labor Law §§2
23
        and 651.
24
     59. Plaintiff and other similarly situated workers worked more hours than those paid for by
25
        Defendants.
26

27

28                                                - 8 -
       Case 1:20-cv-00548-VEC Document 1 Filed 01/21/20 Page 9 of 12




 1   60. Defendants illegally withheld wages already earned by Plaintiff and other similarly situated

 2      workers.
 3
     61. Defendants failed to pay Plaintiff and other similarly situated workers wages for hours
 4
        worked in violation of New York Labor Law Article 6.
 5

 6

 7                                              COUNT III
                                        Minimum Wage Under the FLSA
 8
     62. Plaintiff realleges and incorporates by reference all allegations in the preceding paragraphs
 9
        as if fully set forth herein.
10

11   63. Defendants failed to pay minimum wages to Plaintiff and other similarly situated workers,

12      in violation of the FLSA.
13
     64. As a result, Plaintiff and other similarly situated workers suffered damages.
14

15
                                            COUNT IV
16                                  Minimum Wage Under the NYLL
17
     65. Plaintiffs realleges and incorporates by reference all allegations in the preceding paragraphs
18
        as if fully set forth herein.
19
     66. Defendants failed to pay minimum wages to Plaintiff and other similarly situated workers,
20

21      in violation of the NYLL.

22   67. As a result, Plaintiffs and other similarly situated workers suffered damages.
23

24
                                           COUNT V
25                   Wage Theft Prevention Act under the New York Labor Law

26

27

28                                                 - 9 -
       Case 1:20-cv-00548-VEC Document 1 Filed 01/21/20 Page 10 of 12




 1   68. Plaintiff realleges and incorporates by reference all allegations in the preceding paragraphs

 2      as if fully set forth herein.
 3
     69. Defendants willfully violated Plaintiff’s rights by failing to provide him with proper wage
 4
        notices and wage statements as required by the Wage Theft Prevention Act. The wage
 5
        notices and wage statements provided to Plaintiff were incorrect and misleading.
 6

 7   70. Defendants’ such illegal practices also applied to other similarly situated workers.

 8

 9                                           COUNT VI
                             Unlawful Retained Gratuities Under the NYLL
10

11   71. Plaintiff realleges and incorporates by reference all allegations in the preceding paragraphs

12      as if fully set forth herein.
13
     72. Defendants unlawfully retained tips paid by customers to Plaintiff and other similarly
14
        situated workers, in violation of the N.Y. Lab. Law §196-d.
15

16

17                                          COUNT VII
                            Failure to Reimburse Expenses under the FLSA
18
     73. Plaintiff realleges and incorporates by reference all allegations in the preceding paragraphs
19
        as if fully set forth herein.
20

21   74. Defendants failed to reimburse expenses for the MetroCards used by Plaintiff and other

22      similarly situated workers, in violation of 29 U.S.C. §206(a) and 29 C.F.R. §531.35.
23

24
                                            COUNT VIII
25                          Failure to Reimburse Expenses under the NYLL

26

27

28                                               - 10 -
       Case 1:20-cv-00548-VEC Document 1 Filed 01/21/20 Page 11 of 12




 1   75. Plaintiff realleges and incorporates by reference all allegations in the preceding paragraphs

 2      as if fully set forth herein.
 3
     76. Defendants failed to reimburse expenses for the MetroCards used by Plaintiff and other
 4
        similarly situated workers, in violation of N.Y. Lab. Law §§193 and 198-(b)(2).
 5

 6

 7

 8                                        PRAYER FOR RELIEF

 9      WHEREFORE, Plaintiffs pray for the following relief:
10
     1. Issuance of a declaratory judgment that the practices complained of in this Complaint are
11
        unlawful under the FLSA and the NYLL;
12
     2. Injunction enjoining Defendants from further unlawful labor law practices;
13

14   3. Compensatory damages;

15   4. Liquidated damages;

16   5. Prejudgment interest;
17
     6. Post-judgment interest;
18
     7. Attorney’s fees and costs;
19
     8. Such other relief as this Court shall deem just and proper.
20

21

22                                      DEMAND FOR TRIAL BY JURY
23      Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand a trial by
24
     jury on all questions of fact raised by the Complaint.
25

26

27

28                                               - 11 -
       Case 1:20-cv-00548-VEC Document 1 Filed 01/21/20 Page 12 of 12




 1

 2   Dated: January 21, 2020
 3

 4
                                           /s/ Heng Wang_____________
 5                                         By: Heng Wang (HW0786)
                                           Heng Wang & Associates, P.C.
 6
                                           305 Broadway, Suite 1000
 7                                         New York, NY 10007
                                           Tel:   (212) 203-5231
 8                                         Fax: (212) 203-5237

 9                                         heng.wang@wanggaolaw.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                     - 12 -
